Citation Nr: 0914800	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-11 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to a higher level of special monthly compensation 
(SMC) above K for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1970 to 
February 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The first issue that must be addressed is what claim is 
before the Board at this time. See 38 U.S.C.A. § 7104; 38 
C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction to resolve 
questions as to its own jurisdiction).  See also Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is a well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, and that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party at any stage in the proceedings, and, once 
apparent, must be adjudicated).

In his substantive appeal received February 2006, the Veteran 
indicated that he was only appealing the issue of erectile 
dysfunction, deformity.  While the statements from the 
Veteran's representative, dated May 2006 and April 2009, 
indicated that an issue on appeal was entitlement to an 
increase rating for diabetes mellitus with erectile 
dysfunction, based on the substantive appeal, the Board finds 
that the only issue on appeal is entitlement to a higher 
level of SMC.  

In a statement by the Veteran's representative, dated April 
2009, the Veteran contends that he should be entitled to a 
separate evaluation for his erectile dysfunction and penile 
deformity.  The representative states that "the appellant 
should be scheduled for a specific examination in reference 
to his erectile dysfunction and to determine whether there is 
penile deformity."  In view of these statements, as well as 
the decision by the RO (conceding that the Veteran's erectile 
dysfunction is secondary to his service-connected diabetes 
mellitus), the Board finds that the record raises an inferred 
claim for service connection for erectile dysfunction, which 
is referred to the RO for initial adjudication.


FINDING OF FACT

In the April 2005 RO rating decision, the Veteran was awarded 
SMC at the statutory rate for loss of use of a creative 
organ.


CONCLUSION OF LAW

An increase in SMC based on the loss of use of a creative 
organ is not warranted.  38 U.S.C.A. § 1114(k) (West 2002); 
38 C.F.R. § 3.350 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

SMC

SMC is awarded where a veteran has lost the use of a creative 
organ.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Here, 
the Veteran has erectile dysfunction, a symptom of his 
service-connection diabetes mellitus.  In the April 2005 RO 
rating decision, he was awarded SMC at the rate set by 
statute for loss of use of a creative organ, effective from 
August 18, 2004, the date of the VA examination.  

The Veteran contends that in addition to service connection 
for erectile dysfunction, he is also entitled to a higher 
level of SMC.  The Veteran does not argue that an error has 
been made with regard to the effective date of SMC.

The Board notes that the rate of SMC is set by law.  38 
U.S.C.A. § 1114(k).  The Veteran was awarded the amount set 
by statute.  No provisions under 38 U.S.C.A. § 1114 authorize 
a higher rate for loss of use of a creative organ.  As a 
matter of law, a higher rate of SMC may not be granted.  

Where, as here, the law, and not the evidence, is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In the present case, the law, and not the facts, is 
determinative of the outcome.  For this reason, any 
deficiency as to the content or timing of notice did not 
prejudice the 
Veteran.  Indeed, there is no evidence that could have been 
submitted that would have changed the disposition of this 
case.  Thus, any VCAA errors are moot and no further 
consideration of the duty to notify and assist is required.  
See Sabonis, supra;  VAOPGCPREC 5-2004 (June 23, 2004) (VA is 
not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  


ORDER

Entitlement to a higher level of SMC above K for loss of use 
of a creative organ is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


